                                     Case 2:18-mj-02875-DUTY Document 24 Filed 12/14/18 Page 1 of 1 Page ID #:1084
    UNITED STATES DISTRICT COURT                                                                         TRANSCRIPT ORDER FORM                                                             coUxT usE orrLY
  CEN'j'~I, j~js'j'RjC']' OF CAI,IF~~IA                                         Please use one form per court reporter per case, and contact court reporter                                   DUE DATE:
                                                                             directly immediately after e-filing form.(Additional in.cjrurt;nn~ .,~ ~Prr n.,00 1
  1 a. Contact Person                                                                   2a. Contact Phone           ~3~~~ ~~ ~-~~~~                   3a. Contact E-mail
       for this Order    BOI'a Leo                                                                                                                                             blee~blidri13Te11a.COlri
                                                                                             Number                                                        Address


  tb. Anomey name                                                                      2b. Attorney Phone                                             3b. attorney e-ma>>
    (ifdiffere~t)        Ariel A. Neuman                                                                             310~ 201-2100                                             aneuman@birdmarella.com
                                                                                             Number                 ~                                      Address

4. MAILING ADDRESS(INCLUDE LAW FIRM NAME,IF APPLICABLE)
                                                                                                            5. Name &Role of
                                                                                                             Party Represented     Clatmant
Bird, Marella, Boxer, Wolpert, Nessim, Drooks, Lincenberg & Rhow
1875 Century Park East, Suite 2300
Los Angeles, CA 90067                                                                                       6. Case tvame          In the Matter ofthe Seizure of: Up To And Including $10,000 in Bank Fund Held In
                                                                                                                                   JP Mor an Chase Account, et al.

                                                                                                            7a. District Court                                                       7b. Appeals Court
                                                                                                                                   2.18-mj-02875
                                                                                                              Case Number                                                               Case Number

8. INDICATE WHETHER PROCEEDING WAS (choose only one perform):

                    DIGITALLY RECORDED               ❑ TRANSCKIBED BY A COURT'REPORTER; NAME OF COURT REPORTER:


9. THIS TRANSCRIPT ORDER IS FOR:        ❑ App08~ ~ NOri-f~ppeal                               ~ CI`imlri3l ❑ CIVi~                      ❑ C7A ❑USA               ❑ FPD ❑ In forma pauperis (Court order for transcripts must be attached)


                                                                                                                                                                 You MUST check the docket to see ifthe transcript has already been filed, and ifso,
10. TRANSCRIPT(5)REQUESTED (Specify portions) and dates) of proceedings)for which transcript is requested, format(s), and delivery type):                             provide the 'Release of Transcript Itestricrion"dale rn column c below
a.HEARINGS)OR PORTIONS OF HEARINGS (Attach addi~ronalpages' ifnecessary. Ifsealed, a coz~rt order
releas7ng transcr7p( fo the ordering party must be attached here or emalled to                                              b. SELECT FORMATS          ~~'~ECF nscess included          c. RELF,ASE OF TRANS.
                                                                                                                                            ~ ~       with purchase oftranscrrp~.)                                   d.       DELIVERYTYPE
transcripts_cacd@cacd.uscourts.gov.)                                                                                                                                                      RESTRICTION DATE

                            JUDGE                          PROCEEDING TYPE /PORTION                                                 TExT i           co~vnEx-   envPCF         (Provide release date of                (One per line, but check with
       DATE                            If requesting less than full hearing specify portion ~e.B~• witness or time~~ GA     PDF
                                                                                                                          ~ema;q     ASCII   PAPER     SED      ACCESS ~W~~
                                                                                                                                                                         E~~ efiled transcript, or check to
                            (came)                                                                                                                                                                                    court reporter before choosing
                                       orders: indicate if openings, closings, voir dire, or ins[nictions requested                 (email            (email)    (web)         certi non2 V¢t On :le.                    an tV e bu! "ordi`na
12/12/2018              Rozella Oliver Hearing                                                                            ~        ~         ~        ❑         ~          ~           ~                           DAILY (Next day)

                                                                                                                          ❑         ❑        ❑        ❑          ❑         ❑           ❑



                                                                                                                          ❑         ❑        ❑        ❑          ❑         ❑           ❑                                           ~                `~ V
                                                                                                                                                                                                                                  '~'"              ~~t
                                                                                                                          ❑         ❑        ❑        ❑          ❑         ❑           ❑
1 1. ADDITIONAL COMMENTS,INSTRUCTIONS,QUESTIONS,ETC. CJA Orders: Explain necessity ofnon~ppeal orders &special authori::ations to be requested in Section 14
                                                                                                                                                                                            ofCJA-24 Vouchtr (at~ch add'1pap, (needed).              4`"




12. ORDER &CERTIFICATION.By signing below, I certify that I will a all char es de osit lus additional), or, where a licable, torn tl take all necessa                                                                       ste s to secure
payment under the Criminal Justice Act.               Date 12/13.2018                             Signature /s/ Ariel Neuman

                                                                                                                                                                                                                          American LegalNet,Inc.     ~
                                                                                                                                                                                                  3430109.1 G-12o              FormsWor}:Flow.com
